
	

114 HR 111 IH: To protect the Social Security and Medicare trust funds from the public debt limit, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To protect the Social Security and Medicare trust funds from the public debt limit, and for other
			 purposes.
	
	
		1.Protection of the Social Security and Medicare Trust Funds from the public debt limit
			(a)Protection of Trust FundsNotwithstanding any other provision of law—
				(1)no officer or employee of the United States may—
					(A)delay the deposit of any amount into (or delay the credit of any amount to) the Federal Old-Age and
			 Survivors Insurance Trust Fund, the Federal Disability Insurance Trust
			 Fund, or the Federal Hospital Insurance Trust Fund or otherwise vary from
			 the normal terms, procedures, or timing for making such deposits or
			 credits, or
					(B)refrain from the investment in public debt obligations of amounts in either of such Trust Funds,if a purpose of such action or inaction is to not increase the amount of outstanding public debt
			 obligations; and(2)no officer or employee of the United States may disinvest amounts in either of such Trust Funds
			 which are invested in public debt obligations if a purpose of the
			 disinvestment is to reduce the amount of outstanding public debt
			 obligations.
				(b)Protection of benefits and expenditures for administrative expenses
				(1)In generalNotwithstanding subsection (a), during any period for which cash benefits or administrative
			 expenses would not otherwise be payable from the Federal Old-Age and
			 Survivors Insurance Trust Fund, the Federal Disability Insurance Trust
			 Fund, or the Federal Hospital Insurance Trust Fund by reason of an
			 inability to issue further public debt obligations because of the
			 applicable public debt limit, public debt obligations held by such Trust
			 Fund shall be sold or redeemed only for the purpose of making payment of
			 such benefits or administrative expenses and only to the extent cash
			 assets of such Trust Fund are not available from month to month for making
			 payment of such benefits or administrative expenses.
				(2)Issuance of corresponding debtFor purposes of undertaking the sale or redemption of public debt obligations held by the Federal
			 Old-Age and Survivors Insurance Trust Fund, the Federal Disability
			 Insurance Trust Fund, or the Federal Hospital Insurance Trust Fund
			 pursuant to paragraph (1), the Secretary of the Treasury may issue
			 corresponding public debt obligations to the public, in order to obtain
			 the cash necessary for payment of benefits or administrative expenses from
			 such Trust Fund, notwithstanding the public debt limit.
				(3)Advance notice of sale or redemptionNot less than 3 days prior to the date on which, by reason of the public debt limit, the Secretary
			 of the Treasury expects to undertake a sale or redemption authorized under
			 paragraph (1), the Secretary of the Treasury shall report to each House of
			 the Congress and to the Comptroller General of the United States regarding
			 the expected sale or redemption. Upon receipt of such report, the
			 Comptroller General shall review the extent of compliance with subsection
			 (a) and paragraphs (1) and (2) of this subsection and shall issue such
			 findings and recommendations to each House of the Congress as the
			 Comptroller General considers necessary and appropriate.
				(c)Public debt obligationFor purposes of this section, the term public debt obligation means any obligation subject to the public debt limit established under section 3101 of title 31,
			 United States Code.
			
